         Case 1:18-mc-91539-ADB Document 44 Filed 06/22/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



 JILL LEPORE

                  Petitioner,                        Miscellaneous Action No. 18-mc-91539-ADB

 v.

 UNITED STATES OF AMERICA,

                  Respondent.




         PETITIONER’S UNOPPOSED MOTION FOR ENTRY OF JUDGMENT

       Pursuant to Fed. R. Civ. P. 58 (a) and (d), Petitioner moves for entry of judgment. A

proposed form of Judgment is attached hereto as Exhibit A. As grounds for its motion, Petitioner

states as follows:

       1.        On February 4, 2020, the Court issued a Memorandum and Order (ECF No. 38)

granting in part and denying in part Petitioner Professor Lepore’s petition (ECF No. 1) and granting

in part and denying in part the Government's motion to dismiss (ECF No. 30). The Memorandum

and Order directed the government to:

       propose redactions, if any, to transcripts and exhibits for those witnesses who submitted
       declarations in favor of release. The Government may also propose redacting or
       withholding transcripts and exhibits for those witnesses who are deceased if the
       Government can demonstrate a compelling need to maintain secrecy on behalf of their
       surviving families. In addition, if the Government wants to object to the disclosure of
       any other documents, aside from those identified supra, the Government will submit a
       sealed, ex parte description of each document it objects to releasing and the reasons for
       its objections, including the objections of any individuals mentioned in the records.

(ECF. No. 38.)
         Case 1:18-mc-91539-ADB Document 44 Filed 06/22/20 Page 2 of 3



       2.      The Court required the Government to provide its proposed redactions and

objections, if any, within sixty days of the Memorandum and Order. Id. The Court further indicated

that it would “consider, upon the request of the Government, staying the execution of its final order

pending appeal.” Id.

       3.      On April 13, 2020, the Government informed the Court that it would not propose

withholding or redacting documents (ECF Nos. 39 and 41) and moved to stay the execution of this

Court’s order pending appeal. (ECF No. 41.)

       4.      On April 14, 2020, the Court granted the Government’s motion and “stay[ed]

execution of its February 4, 2020, order . . . until 60 days has elapsed after the entry of judgment

without an appeal or until the First Circuit resolves any appeal in this case.” (ECF No. 43.)

       5.      Petitioner therefore moves for entry of judgment in the form attached hereto as

Exhibit A. See Fed. R. Civ. P. 58(a) (“Every judgment and amended judgment must be set out in

a separate document[.]”); Fed. R. Civ. P. 58(d) (“A party may request that judgment be set out in

a separate document as required by Rule 58(a).”). The Government does not oppose the relief

requested.

                                 LOCAL RULE 7.1 CERTIFICATION

       I certify that I conferred with counsel for the Government before filing this motion and

the Government does not oppose the relief sought.



                                      CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Petitioner’s Unopposed Motion for

Entry of Judgment was served on all parties through the Court’s CM/ECF system, which will

send notification of such filing to all counsel of record.



                                                   2
        Case 1:18-mc-91539-ADB Document 44 Filed 06/22/20 Page 3 of 3




Dated: June 22, 2020

                                                    Respectfully submitted,

 /s/ Charles Crain                               /s/ Jonathan M. Albano
 Charles Crain, pro hac vice                     Jonathan M. Albano
 Media Freedom & Information Access Clinic       Noah J. Kaufman
 Abrams Institute                                Morgan, Lewis & Bockius LLP
 Yale Law School                                 One Federal Street
 P.O. Box 208215                                 Boston, MA 02110
 New Haven, CT 06520                             Phone: (617) 341-7700
 Phone: (203) 436-5824                           jonathan.albano@morganlewis.com
 charles.crain@ylsclinics.org                    noah.kaufman@morganlewis.com




                                             3
